UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7771



In Re: JOHN WEST,

                                                           Petitioner.



        On Petition for Writ of Coram Nobis.       (CR-93-89)


Submitted:   February 8, 2001           Decided:     February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John West, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John West petitions this court for a writ of error coram

nobis, 28 U.S.C. § 1651(a) (1994), seeking to invalidate his Vir-

ginia conviction for grand larceny.   To the extent that West seeks

review of the Virginia Supreme Court’s denial of his state petition

for a writ of mandamus, we do not possess jurisdiction to review

that court’s decision.   28 U.S.C. §§ 1291-1296 (1994).   Further-

more, this court lacks jurisdiction under § 1651(a) to alter the

judgment of the Virginia Supreme Court. Sinclair v. Louisiana, 679

F.2d 513, 514-15 (5th Cir. 1982).   Accordingly, we deny West’s pe-

tition and West’s petition to proceed in forma pauperis.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2